Citation Nr: 1821484	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety order, not otherwise specified.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June to May 1972.  The Veteran died in September 2015.  The Veteran's spouse, the appellant, was appointed to continue the Veteran's appeal via substitution by the RO in an October 2016 letter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant was afforded a Board hearing before the undersigned Veterans Law Judge (VLJ) on January 2017.  


FINDING OF FACT

According to data from the Social Security Administration, the appellant died in September 2017, while her appeal as a substitute claimant was pending on the claim to reopen the issue of entitlement to service connection for hepatitis C and the claim for service connection for anxiety, not otherwise specified.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to review the appeal.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to notification from C.T. and data from the Social Security Administration, the appellant died in September 2017, while her appeal as a substitute claimant was pending on the claim to reopen the issue of entitlement to service connection for hepatitis C and the claim for service connection for anxiety, not otherwise specified.

As the appellant died during the pendency of the appeal, as a matter of law, the appeal does not survive her death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54   (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


